Case 1:20-cr-00193-CMH Document 21-2 Filed 08/27/20 Page 1 of 6 PagelD# 87

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA
Vv,

PETER RAFAEL DZIBINSKI DEBBINS, Case No. 1:20-CR-193

a/k/a “Ikar Lesnikov,”

Defendant.

DECLARATION OF DEFENSE INTELLIGENCE
SENIOR LEADER JOSEPH E. SIMON

I, Joseph E. Simon, hereby declare and state as follows:

I. Iam a citizen of the United States.

2. I am a Defense Intelligence Senior Leader for the U.S. Army, with 32 years of
service. I currently serve as the Senior Counterintelligence Advisor to the Headquarters
Department of the Army Deputy Chief of Staff (DCS), G-2 at the Pentagon, Virginia. I have
held this position since May 14, 2018. My responsibilities include planning, developing, and
coordinating counterintelligence policy and serving as the DCS, G-2 Senior Advisor on U.S.
Army Counterintelligence and Counterterrorism investigations, operations, programs and
activities. I represent the DCS, G-2 and the U.S. Army on key national-level
counterintelligence/counterterrorism permanent and ad-hoc groups and committees and serve as
liaison to senior officials at the Federal Bureau of Investigation (FBI), the Director of National
Intelligence, the National Counterintelligence and Security Center, and other agencies in the

coordination and de-confliction of U.S. Army counterintelligence/counterterrorism activities.
Case 1:20-cr-00193-CMH Document 21-2 Filed 08/27/20 Page 2 of 6 PagelD# 88

3. I submit this declaration in the matter of the United States v. Peter Rafael
Dzibinski DEBBINS for the limited purpose of demonstrating that, to the best of my knowledge
and belief, DEBBINS presents a threat to U.S. national security if released from detention. As
described below, DEBBINS has had held multiple positions with the U.S. Army, including as a
member of the U.S. Army Special Forces and a contractor in support of Army
Counterintelligence. By virtue of those positions, DEBBINS has obtained training on how to
evade detection and apprehension, and he has had access to highly sensitive, classified national
security information. The unauthorized disclosure of such information would be reasonably
expected to cause serious, or even exceptionally grave, damage to U.S. national security.

4. In making the following statement, I rely on my personal knowledge and
experience, information made available to me in my capacity as the Senior Counterintelligence
Advisor, my review of Army Counterintelligence records involving DEBBINS, and DEBBINS’
voluntary admissions to the FBI. This declaration is intended to show merely that DEBBINS
presents a threat to U.S. national security if released from detention and does not set forth all of
my knowledge about this matter.

A. DEBBINS’ Service in the U.S. Army

5, DEBBINS is a 45-year old US. citizen. He attended college at the University of
Minnesota. While there, DEBBINS participated in the Reserve Officers’ Training Corps
(ROTC). Upon graduating in September 1997, DEBBINS received a reserve commission in the
U.S. Army. DEBBINS was called to active duty service in July 1998.

6. DEBBINS served active duty as an officer in the U.S. Army from July 1998 until
November 2005. During that time, DEBBINS served as a Lieutenant in various units, including

the 4th Chemical Company and 7th Chemical Company, and deployed overseas as a platoon
Case 1:20-cr-00193-CMH Document 21-2 Filed 08/27/20 Page 3 of 6 PagelD# 89

leader in the Republic of Korea. From March 2003 to November 2005, DEBBINS served as an
officer in the U.S. Army Special Forces. During that time, DEBBINS served as a Captain in the
Ist Battalion, 10th Special Forces Group (Airborne).

7. In 2004, DEBBINS deployed to the Republic of Azerbaijan as a member of the
Special Forces. During his deployment, DEBBINS relocated his wife to Azerbaijan and allowed
her to use a U.S. government cell phone. These were security violations that resulted in
DEBBINS being relieved from his command and transferred out of Azerbaijan, and his security
clearance being suspended. DEBBINS separated from active duty service with an honorable
discharge in November 2005.

8. During his time in active duty service, DEBBINS maintained security clearances
that allowed him to access national security information. In 1996, he obtained a Secret level
security clearance. Then, in August 2004, DEBBINS obtained a Top Secret (TS) clearance, with
Sensitive Compartmented Information (SCI) access (i.e., a “TS/SCI” clearance).

oe After DEBBINS’s honorable discharge from active duty service in November
2005, he continued to serve in the Inactive Ready Reserve (IRR) until 2010, which enabled him
to maintain an active security clearance.

10. During his service with the U.S. Army, DEBBINS received extensive training on
how to lead groups or operate independently and managing sensitive activities in austere
environments. He was also placed in extremely stressful environments, and trained on
adversarial capabilities and how to mitigate risk.

11. DEBBINS received training that taught him how to operate in a clandestine
manner and avoid detection from adversaries, particularly in connection with his service in the

Special Forces. For example, DEBBINS successfully completed the rigorous U.S. Army

wo
Case 1:20-cr-00193-CMH Document 21-2 Filed 08/27/20 Page 4 of 6 PagelD# 90

Survival, Evasion, Resistance, and Escape (SERE) curriculum. SERE incorporates intensive
training which includes survival field craft skills, techniques of evasion and escape, resistance to
interrogation and exploitation, and resolution skills in all types of environments. SERE students
participate in a survival and evasion Field Training Exercise and in a Resistance Training
Laboratory.

B. DEBBINS’s work with Army Counterintelligence

12. In or around April 2011, DEBBINS began working as a U.S. Department of
Defense (DoD) contractor employee for Mission Essential Personnel in support of a sensitive
cyber platform for Army Counterintelligence at the 902nd Military Intelligence Group. In this
capacity, DEBBINS worked with the 902d Military Intelligence Group until late 2013 or 2014.

13. During his work with Army Counterintelligence, DEBBINS supported a mission
to conduct counterintelligence activities in cyberspace under approved national level authorities
up to and including Top Secret activities. DEBBINS’s work tasks utilized his Russian language
capability and addressed the Russian threat to the U.S. Army. DEBBINS later transitioned to
other cyber elements within the (DoD), which extended his access and knowledge to other
sensitive and classified national programs.

14. DEBBINS trained on and was exposed to sensitive methods, techniques, and
information that would be seriously detrimental to the U.S. Army if disclosed to Russian
intelligence agencies. To illustrate, DEBBINS had access to, or easily could have gained access
to, the following, much of which was classified up to the TS/SCI level:

® authorization documents that revealed the depth and scope of Army
Counterintelligence’s capabilities;

® the operational concepts and operations orders that governed Army
Counterintelligence’s cyber activities, including authorizations for special
Case 1:20-cr-00193-CMH Document 21-2 Filed 08/27/20 Page 5 of 6 PagelD# 91

investigative techniques, which provide an understanding of the Army
Counterintelligence’s organization, mission, functions, and targets;

e a specific digital tradecraft database that contained information related to
each of Army Counterintelligence’s online operational activities;

° collection plans associated with the particular tradecraft associated with
each operational team; and

° Army Counterintelligence’s Standard Operating Procedures (SOP) that
provided detailed and highly sensitive tactics, techniques, and procedures
on how ACI operated in the cyber domain down to the operational team
level. (Additionally, DEBBINS prepared a portion of his team’s SOP that
was a “how to” document for new team members to operate in support of
sensitive Army Counterintelligence mission in cyberspace.)

15. As a Russian linguist, DEBBINS supported Army Counterintelligence national
security investigations assigned to his team and had limited access to investigative information
that included names and personal information of titled subjects of Army Counterintelligence
investigations. DEBBINS had access to multiple classified networks and intelligence reporting
systems, and he could view all types of classified intelligence reporting associated with the
greater U.S. intelligence community. DEBBINS had access to the unit roster providing
information on all individuals assigned to the 902d Military Intelligence Group and its
subordinate units. DEBBINS also worked with several other U.S. Army and DoD organizations
with access to multiple classified networks up to the Top Secret level, and had access to
numerous intelligence reporting systems, as well as reports.

16. DEBBINS, moreover, was trained in Internal Online Undercover Techniques.
This training provided him with the foundational knowledge and skills needed to successfully
conduct counterintelligence activities in cyberspace while maintaining the integrity of U.S. Army
operations and/or investigations. DEBBINS learned how to conduct digital tradecraft and how to

operate in the cyber environment while supporting the above-mentioned activities.
Case 1:20-cr-00193-CMH Document 21-2 Filed 08/27/20 Page 6 of 6 PagelD# 92

17, DEBBINS was also trained in Internal Cyber Network Training and
Familiarization. This training provided him with information on how network infrastructure
functioned, how it was used to conceal or disguise affiliation of operational activities, and its
limitations. The intent of this training was to provide a clear understanding of the technology
behind the unit’s operational environment. These skillsets alone could enable DEBBINS to
operate in a manner that obfuscates his presence, intent and activities in cyberspace, and if
disclosed without authorization could harm U.S. Army missions and operations.

C. Conclusion

18. Based on the foregoing, it is my opinion that DEBBINS’s experience in the U.S.
Army provided training on skills that could assist him in fleeing from justice if he is released
from detention. It is further my opinion that DEBBINS has had access to, and likely possesses
knowledge about, classified information that if disclosed without authorization could cause
serious, or even exceptionally grave, damage to U.S. national security, particularly if disclosed to
Russian intelligence agencies.

19, I declare under penalty of perjury that the foregoing is true and correct. Executed
on August 24, 2020.

Dated: o? S Aes joe QL Z
eo E. SIMON

DISL, US Army
